Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 1 of 23

Exhibit A
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 2 of 23
5/27/2021 Sunrise, Florida, shooting: 2 FBI agents killed in shootout identified

USA
TODAY

NATION

FBI identifies 2 agents killed in Florida
while serving warrant in crimes against
children case

N'dea Yancey-Bragg and Kevin Johnson USA TODAY

Published 9:29 a.m. ET Feb. 2, 2021 | Updated 6:23 p.m. ET Feb. 2, 2021

Two FBI agents were killed and three were wounded in a shooting early Tuesday while agents
were serving a warrant in a child exploitation case in Florida, according to the FBI. The
suspect died of an apparent self-inflicted gun shot wound, a person familiar with the matter

said.

Authorities are investigating whether the suspect had cameras rigged at the apartment to
provide an outside view of people who might be approaching at the time of the incident, said
the source, who is not authorized to comment publicly.

At 6:04 a.m., FBI and officers from multiple agencies were serving a warrant at the Water
Terrace apartment complex in Sunrise, Florida, when the suspect inside started shooting,
according to Otishia Browning-Smith, a spokeswoman for the Sunrise Police Department.
The suspect, who was not identified, barricaded himself inside the residence.

"A team of law enforcement officers were there to execute a federal court-ordered search
warrant in furtherance of a violent crimes against children case," the FBI said.

FBI Director Christopher Wray identified the two deceased agents Tuesday as Daniel Alfin
and Laura Schwartzenberger.

The director said two of the three wounded were in stable condition at a Florida hospital. The

third agent did not require hospitalization.

“Every day, FBI special agents put themselves in harm’s way to keep the American people
safe,” Wray said. “Special Agent Alfin and Special Agent Schwartzenberger exemplified
heroism today in defense of their country. The FBI will always honor their ultimate sacrifice
and will be forever grateful for their bravery.”

https:/Awww.usatoday.com/story/news/nation/2021 /02/02/sunrise-florida-shooting-fbi-agents-injured/4352344001/ 1/3
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 3 of 23
5/27/2021 Sunrise, Florida, shooting: 2 FBI agents killed in shootout identified

At the White House, President Joe Biden expressed his condolences to the families of the
agents.

“T can only imagine how these families are feeling,” he told reporters in the Oval Office.

Biden said the families of those “in a combat zone, in the military or an FBI agent or a police
officer... dreads the possibility of that call, of receiving that phone call.”

“My heart aches for the families,” he said. “To put their lives on the line, it’s a hell of a price
to pay.”

The FBI's Inspection Division is investigating the incident per bureau policy, according to a
statement from the FBI.

"The review process is thorough and objective and is conducted as expeditiously as possible
under the circumstances," the FBI said.

Asked how many rounds were fired, Browning-Smith said, "There were too many to count."

Julius McLymont, whose house borders the apartment complex, told The Associated Press
the gunfire erupted with about four shots around 6 a.m.

He thought it was a car backfiring, but about two minutes later, he heard another volley of
about five shots. He went outside and looked over his fence as police cars and ambulances
rushed in. He saw officers working on someone lying on the ground, who was loaded into an
ambulance.

A SWAT team appeared next, officers donning riot gear. They went around the building,
yelling, “Go, go, go.”

McLymont said he couldn’t see the apartment where the shooting happened from his
location.

Video from the scene shows several law enforcement agencies swarming the South Florida
neighborhood, 11 miles outside Fort Lauderdale.

The Sunrise Police Department announced on Twitter that several roads were closed because
of the heavy police presence. Hours later, the department said the scene was safe but urged
residents to stay inside during the "ongoing investigation."

Another large group of officers gathered outside a hospital in Fort Lauderdale where victims

were taken.
r
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 4 of 23
5/27/2021 Sunrise, Florida, shooting: 2 FBI agents killed in shootout identified

Browning-Smith said four to six Sunrise officers worked as a backup unit during the early
morning operation, but none of them was injured. She did not identify the deceased

suspect but said the department had no prior dealings with the person, nor was she aware of
any concern before the confrontation that the suspect was armed.

In December, an FBI agent was wounded while serving a warrant near Albuquerque, New
Mexico. Derick Pacheco-Garcia, 32, was charged with assault on a federal officer and as a
felon in possession of a firearm. In 2008, FBI Special Agent Sam Hicks was fatally shot while
serving a warrant near Pittsburgh as part of an investigation into a violent drug trafficking

group.

Acting Attorney General Monty Wilkinson was briefed on the shooting and closely monitored
the situation Tuesday, a Justice Department spokesperson said.

The loss of the two agents Tuesday morning marked the deadliest day for the bureau since
2013 when two agents died during training exercises for the FBI's elite Hostage Rescue
Team.

The FBI Agents Association called the deaths “devastating to the entire FBI community and
to our country.”

"These agents were working to protect the most vulnerable in our society,” association
President Brian O’Hare said Tuesday. “FBIAA stands with the agents’ families and pledges
our support to them during this difficult time.”

Latest COVID-19 updates: Hospitals warned not to reserve vaccine for rich people; most
nursing home caregivers declining vaccine

Contributing: Michael Collins, USA TODAY; The Associated Press

Follow N'dea Yancey-Bragg on Twitter: @NdeaYanceyBragg

https://www.usatoday.com/story/news/nation/2021/02/02/sunrise-florida-shooting-fbi-agents-injured/4352344001/ 3/3
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 5 of 23

Exhibit B
TO:
ATTN:
ADDR:

FAX #:
TEL #:

DATE:

Subject:

16:36

 

Gannett Ca., Inc.
Subpoena Processing
7950 Jomes Branch Drive
McLean, VA, 22107

703-854-6000

April 29th, 2021

Administrative Subpoena Number 690538

Special Handling Instructions:
Piease email response marked to the attention of fracie smith at the following email address: TESMTTH2@fbi. gov

Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 6 of 23
APR-29-2021 3 VCAC MCCU

DETAILS

P.001

UNCLASSIFIED

 

FROM: Tracie E Smith
Special Agent
ADDR: 801 International Dr.
Linthicum Heights, MD, 21090
FAX #: 410-981-8712
TEL#: 410-981-8702 Desk

(Got) 402 - F432 Cell

*Hease email tesmith2@Pbi. gov te conGrm receipt. *

Brief Description of Communication Faxed:

WARNING

Information attached to the cover shect is U.S. Government Property. [f you are not the intended Tecipient of this information disclosure,
reproduction, distribution, or use of this information is prohibited (18.USC, § 641). Please notify the originator or local FBI Office
immedtatcly to arrange for proper disposition.

UNCLASSIFIED
aPR-29-202 - OSS: Beet MC 00064 JER. Document 1-1 Filed 05/28/21 Page 7 of 23 > 002

UNCLASSIFIED
U.S. DEPARTMENT OF JUSTICE/FEDERAL BUREAU OF INVESTIGATION

FD-1035 (REV 2019-05-20) SUBPOENA

Subpoena number: 690538 When responding please reference this subpoena number.
In the matter of case number(s); 205A-HQ-1497320-1033 BP

 

 

 

 

TO: Gannett Co., Inc. TELEPHONE: 793-854-6000 -
Subpoena Proceeeing

ADDRESS: 7950 Jonee Branch Drive FAX:

_ MeLean, VA 22107 .

GREETING:

By the service of this subpoena upon you by Tracie E Smith, who is authorized to serve it, you are hereby commanded and required to
disclose to Tracie E Smith, a representative of the FBI, the following information for the period 2021-02-03 to 2021-02-03 or
the billing cycle including the requested time period: which may be relevant to an authorized law enforcement inquiry, involving the
following: - Continued on Attachmenit A.
Please see the attached page explaining some terms that may be used in this demand. All time values are in the US/Eastern time zone, unless
otherwise indicated.
THE INFORMATION SOUGHT THROUGH THIS SUBPOENA RELATES TO A FEDERAL CRIMINAL INVESTIGATION
BEING CONDUCTED BY THE FBI.
YOUR COMPANY IS REQUIRED TO FURNISH THIS INFORMATION.
YOU ARE REQUESTED NOT TO DISCLOSE THE EXISTENCE OF THIS SUBPOENA INDEFINITELY AS ANY SUCH
DISCLOSURE COULD INTERFERE WITH AN ONGOING INVESTIGATION AND ENF ORCEMENT OF THE LAW.
Compliance must be made by personal appearance or production of records no later than the 29th day of May, 2021 at 09:00
o'clock AM,at 801 International Dr., Linthicum Heights, MD 21090.
In lieu of a personal appearance, the information can be provided, via facsimile, marked to the attention of Tracia Smith, at telephone
number: 410-981-8712.
In fiev of a personal appearance, the information can be provided, via mail, marked to the attention of Tracie Smith, at the following
address: 801 International Dr., Linthicum Heights, MD 21090.
In lieu of a personal appearance, the information can be provided, via emuil, marked to the attention of Tracie Smith, at the following
cmail; TESMITH2@fbi . gov.
If you refuse to obey this subpoena, the United States Attomey General may invoke the aid of a United States District Court to compel
compliance. Your failure to ob¢y the resulting court order may be punished as contempt.
Issued under authority of Public Law No. 106-544, 85(a)
(18 U.S.C. §3436)
ORIGINAL
Signature: S/ J, Brooke Donahue

——

Name: J. Brooke Donahue
Title: Supervisory Special Agent
Issued this 29th day of April, 2021

UNCLASSIFLED
APR-29-202  OGE, dg21-Mc-00064-JFB, Document 1-1 Filed 05/28/21 Page 8 of 23

P,.003
UNCLASSIFIED

Case numbers) Subpoena number: 690538

 

 

 

 

305A-HQ-1497320-1033 BP

 

CERTIFICATE OF SUBPOENA
(Pursuant to Public Law No. 544, 106th Cong., 2nd Session)
(18 U.S.C. $3486)

 

I handed an attested copy thereof to an officer or agent of the company
authorized to receive service of process.

 

 

HOW T provided via facsimile an attested copy thereof to an officcr or agent of
+n the company authorized to receive service of process.
SERVED

I mailed an attested copy thereof to an officer or agent of the company
authorized to receive service of process.

 

 

 

 

(Check One)
Signature on page one indicates that this subpocna was served
electronically on the referenced date.

IDATE SUBPOENA SERVED(Day, Month, Year) TIME

SIGNATURE TITLE a

 

 

 

 

UNCLASSIFIED
 

Case 1:21-mc- - -
s¢ 1. 1-mc 00064-JEB Document 1-1 Filed 05/28/21 Page 9 of 23

APR-29-2021 P.004

UNCLASSIFIED

Case number(s): 305A-HO-1497320-1033 BP | ISubpocna number: ¢90536
Public Luw 544 - 106th Congress
2ad Session, H.R. 3048n, AN ACT

 

 

(a) Authorization.--.(1 (A) Tr any investigation of +

(G)(1) a Foderal heulth cure offense, or (11) a Federal offense involving the sexual explottalion or abuse of children, the Atomey General; or

(ii) arvoffense under section 871 or $79, or 4 threat against a penion protected by tha United States Seerel Service undor paragraph (3) or (6) of section 3056, ifthe Director of
the Secret Service determines that the threat constitutmg the uffense or the threat against the person protected is imminent, the Secretary of tho Troasury, may invue in writing
anid cause to be served a subpoona requiring the production and testimony described in subparagraph (B)

(3) Except as provided in subpurugmiph (C), a subpocna issued under subparagraph (A) may requiro—

(i) the production of any records or other things relevant to the investigation, and

(it) testimony by ihe custodian of the things required (o be produced concerning the production and authenticity of those things.

(C) A subpoena issucd under subpurugraph (A) with respect to a provider of electronic communicution service or remote computing service, in an investigation of a Federal
offense involving the sexual exploitation or abuse of childcen shall not extend beyond—

(i) requiring that provider to disclose the information specified in section 2703(¢)(2), which may be relevant to an authorized luw enforcement inquiry; or

(ix) requiring a custodian of the records of that provider to give texnmony concerning the production and authentication of such records or information

(D) As used in this paragraph, the term “Federal offense involving the sexual exploitation or ubuse of childron” means un offense under section 1201, 1591, 224 1(c), 2242,
2243, 2251, 2251A, 22592, 2252A, 2260, 2421, 2422, or 2423, in which the victim is an individual who has not uttuined the ago of 18 years,

(2) A subpoena under this subsection shull describe the obyects required to be produced and prescribe a return date within a reagonable period of time within Which the objects
can be assembled and made available

(3) The production af records relating to a Foderul health cure offense shall not be required under this section at any pluce more than 500 miles distant trom the pluce where the
subpaenn fur the production of such records ts served The production of things in any other case may be required from any piace within the United Stutes or subject to the
luws or jurisdiction af the United States

(4) Wicnenses subpoenaed under this section shall be puid the same fecs and mileaye that are paid witnesses in the courts of the United States.

(S) Atany time betore the return dite specified in the sunumons, the person or cntity guimmoned may, in the United States district court tor the district in which that person or
entity dues business or resides, pention for an order modifying or setting aide the summons, or a prohtbition of disclosure ordered by a court under purugriph (6).

(G)(A) A United State district court for the district ia which the summons 2 or will be served, upon application of [he United States, may issue an ex purte order that no person
or entity disclose to any other person or entity (other than to un utlomey in order to obtain levul udvice) the existence of such summons for 4 period of up to 90 days,

(B) Such order may be issued on a showing that the things bemg sought may be relevant to the investigation and there is reason lo believo that such disclorure muy result in—
(i) endanverment to the lite or physical safely of any porsen,

(ii) fight Lo avoid prosceution;

(iit) destruction of or tampering with evidence; or

(1v) intimidation of potential witnesses

(C) An order under this paragraph may be renewed for additional periods of up to 90 days upon a showing that the circumstances decribed in subparagraph (B) continue to
exist.

(7) A summons issucd under this seclion shall not roquire the production of anything that would be protected from production under the standards applicable to a xubpoena
duces tecum issued by u court of the United States:

(K} Lfno case or proceeding arises trom the production of records or other things pursuant to this section within a reasonaole time after those records or things are produced, the
agency to which those records of things wore delivered shall, upon written demand mude by the person producing those rewords of things, rectum them to that person, except
\hore the production required was only of copies rulher thin originals,

(9) A subpoena issued under paragraph (L)A)G}D) of (1M AMG) mmy require production as soon us possible, but jn no event less than 24 hours after service of the subpoenu.
(10) As soon as practicable following the issuance of a subpoena under paragraph (1 A)(1), the Secretary of the Treasury shall notify the Atomey General of its issuance.

(b) Service —A subpoena issued under this section may be served by any person who is at loast 18 years af nye und iy designated i the subpocna to serve i Service upon a
natural person may be made by personal delivery of the subpoenu to him. Servico may be made upon » domestic or foreign corporation or upon a partnership or other
unincorporated association which is subject to suit under o comimon name, by delivering the subpoena fo an officer, to a munngme, of general agent, or to any otter uyent
authorized by appointment or by law to receive service of process. The affidavit of the person serving the subpoena entered on a truc copy thereof by the person serving it shull
be proof of service.

(c) Enforcement. —In the case of contumucy by or refusal to obcy @ xubpoemu issued to any person, the Attomey General nay invoke the aid of any court of the United States
within the jurisdiction of which the investigation ivearried omor of which the subpoenasd peryon is in inhabitant, or in which he curries on business or may be found, 10
compel compliance with the subpoena, The court muy issue an order requiring the subpuensed person to appear before the Allocney General to produce records, if so ordered,
or to give testimony conecming the production ard authentication of such records. Any failure co obey the order of the court may be punished by the court as a contempt
thereolt All process in any such case may be served in any judicul district in which such pemen muy be found

(d) Immunity From Civil Linbility —Notwithstanding uny Federal, State, or local law, uny person, including officers, agents, und employees, receiving 4 subpoena under this
section, who complies in good faith wath the subpoena and thus produces the malerials sought, shall not be Hable in any court ol'any State or the United Stales to any customer
or other person for such production o¢ for nondisclosure of that production to the customer

(c) Vimitstion on Ure —(1) Health information about an individual that ts diselosed under this section muy nol be used In, or disclosed to any person for use in, any
administrative, civil, or crimmal uetion or investigation directed against the individual who is the subject of the information unloss the acuon or investigulton anges optot and
ig dircetly retuted to reeeipt of health care or payment for health care or accion involving a fraudulent ¢laim vclated to health; ar sf wuthorized by an approprinte order of a court
af competent jurisdiction, granted ufter upplicstion showing good cause therefor

(2) In assessing good cause, the court shall weigh the public interest und the need for disclasure uguinst Lhe injury to the pationt, to the physician-patient relationship, and ta the
treatment services,

(3) Upon the granting of such order, the court, in determining the extent to which any disclosure of all of any part of any record is necessary, shal] impose appropriate
safcpuurds auinst unauthorized disclosure.

 

UNCLASSIFIED

 
ase. 1,21-mc-00064-JEB,, Document 1-1 Filed 05/28/21 Page 10o0f23 . oo,

APR-29-202f
UNCLASSIFIED

 

Subpoena number: 690538

 

Case number(s):

305A-HQ-1497320-1033._ BP ATTACHMENT A

IP addresses, and associated dates, times, time zones, user agent strings,

communication ports, telephone ox instrument numbers (including MAC addresses,
(“MEIN”),

islectronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers

obile Equipment Identifier (“MHID"), Mobile Identification Numbers (“MIN”),
Mobile Subscriber Integrated Services Digital

ubscriber Identity Modules {*SIM”)
etwork Number (“MSISDN”), International Mobile Subscriber Identifiers ("‘IMSI”), or
Tnternational Mobile Equipment Identities (“IMEI”), for computers or other electronic

devices that accessed the following URL:
satoday.com/story/news /nation/2021/02/02/sunrise~florida-shooting-fbiagents-in

uved/4352344001/ between 2/3/2021 00:03 UTC - 2/3/2021 00:38 UTC.
UNCLASSIFIED

 

 

 

   
  

 
APR-29-2047 OS 1y21-Mc-00064-JEB.,, Document 1-1 Filed 05/28/21 Page 11 of 23

UNCLASSIFIED

P,.O06

 

Subpocna number: 690538

 

 

TERMINOLOGY

 

IMPORTANT NOTE This part is not a demand but an explanation of some terms used in the subpocna and some
passections to help with compliance, The actual information demanded by this subpoena is sct forth on the front of the

ubpocna or in Attachment A, if so indicated on the first page. The terms explained here may or may not be part of the
information demanded.

 

> If the subpoena makes a demand for "local and long distance connection records, or records of scssion times and durations” for
telephone or cell phone service, that means to include the following records if your company maintains thesc records---

 

® Incoming and outgoing local, regional, long distance, international, wholesale, cellular, paging, toll free, and
prepaid connection records;

* Credit card calls (including, but not limited to, calls made through major credit card companics); and

© Alternate billed number calls (calls billed to third parties, collect calls, and calling card calls for calls through
cards issued by the communications carricr originating from the foregoing telephone number(s) or terminating
at the foregoing telephone numbcrs(s)).

 

> If the subpoena makcs a demand for "length of service," include the start date and the close datc if the account closed.

 

> {f the subpoena makes a demand for customer or subscriber address, include both the postal address and physical address, if known.

 

> If the subpoena makes a demand for "means and source of payment” that means--

® Mcthod of payment to initiate and maintain service, and
* Any available identification numbers for method of payment, including credit card numbers or prepaid calling
card numbers.

 

> We are not directing that you provide, and you should not provide, information pursuant to this subpoena
that would disclose the content of any wire communication. That means you should not disclose "any information
concerning the substance, purport, or meaning of" a communication, as defined in Title 18 United States Code,
Section 2510(8). Subject lincs of e-mails ars content information and should not be provided in response to this
ubpocna.

 

 

> If the records provided are particularly large we request that you provide this information in clectroni¢c format
[preferably on a CD-ROM.

 

 

UNCLASSIFIED

TOTAL P.006
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 12 of 23

Exhibit C
Case 1:21-mc-00064-JEB Documenti1-1 Filed 05/28/21

Ballard Spahr

1909 K Street, NW

12th Floor

Washington, DC 20006-1157
TEL 202.661.2200

FAX 202.661.2299
www.ballardspahr.com

May 22, 2021
Via Email & FedEx

Special Agent Tracie E. Smith
Federal Bureau of Investigation
801 International Drive
Linthicum Heights, MD 21090

tesmith2(@fbi.gov
Re: FBI Subpoena to Gannett Co., Inc.
Case No. 305A-HQ-1497320-1033_BP
Administrative Subpoena No. 690538

Dear Special Agent Smith:

Page 13 of 23

Charles D. Tobin

Tel: 202.661.2218

Fax: 202.661.2299
tobinc@pballardspabr.com

This firm represents Gannett Satellite Information Network, LLC, publisher of USA
TODAY, in connection with the administrative subpoena that the FBI faxed on April 29,
2021, in the above-referenced matter. Please refer all further communications in this matter

to my attention.!

The FBI’s subpoena seeks IP addresses and other potentially identifying information
“for computers or other electronic devices” that accessed a February 2, 2021 USA TODAY
news report, FBI identifies 2 agents killed in Florida while serving warrant in crimes against
children case, from “00:03-00:38 UTC on 2/3/21” —i.e., between 8:03 PM and 8:38 PM on
February 2, 2021.* As such, the subpoena seeks records of a news organization that fall
squarely under the protections of the First Amendment to the U.S. Constitution and the
United States Attorney General’s regulations for subpoenas to the news media. Therefore,

Gannett would object to providing the records you have requested.

The Department of Justice, correctly recognizing that subpoenas can “unreasonably
impair newsgathering activities” and that “freedom of the press can be no broader than

 

! The subpoena was faxed to an office closed due to the pandemic. It was addressed to
Gannett Co., Inc. which is the ultimate parent company of Gannett Satellite.

? The URL in question is https://www.usatoday.com/story/news/nation/2021/02/02/sunrise-

 

florida-shooting-fbi-agents-injured/4352344001/.
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 14 of 23

Special Agent Smith
May 22, 2021
Page 2

freedom of members of the news media to investigate and report the news,” in 2014 and
again in 2015 revised its long-standing regulation limiting the authority to subpoena
journalists or news organizations in federal criminal cases. Codified at 28 C.F.R. § 50.10 e¢
seq., the regulations now “ensure more robust oversight by senior [Justice] Department
officials” before allowing subpoenas to be issued to the press — including administrative
subpoenas like the one you have issued to Gannett. The regulations are:

® The Attorney General’s Policy Regarding Obtaining Information From, or
Records of, Members of the News Media; and Regarding Questioning,
Arresting, or Charging Members of the News Media, as published in the
Federal Register, available at http://www.gpo.gov/fdsys/pkg/FR-2014-02-

27/pdf/2014-04239.pdf; and

 

e The Attorney General’s Updated Policy Regarding Obtaining Information
From, or Records of, Members of the News Media; and Regarding
Questioning, Arresting, or Charging Member|[s] of the News Media, available
at http://www. justice. gov/file/3 1783 1/download.

 

These regulations provide, among other important protections for the press:

s No process to compel the disclosure of a journalists’ information may initiate
without the Attorney General himself signing off;

° The records sought under the subpoena must be “essential to a successful
investigation or prosecution,” and thus the subpoena may not seek
“peripheral, nonessential, cumulative or speculative information”;

® The Government must “have made all reasonable efforts to obtain the
information from alternative, non-media sources”;

® Before issuing a subpoena, the Government must “have pursued negotiations
with the affected member of the news media” unless the Attorney General
determined otherwise for “compelling reasons” involving a “clear and
substantial threat to the integrity with the investigation, risk grave harm to
national security, or present an imminent risk of death or serious bodily
harm’; and

e The proposed subpoena generally should be limited to verification.
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 15 of 23

Special Agent Smith
May 22, 2021
Page 3

The FBI did not, to our knowledge, follow these straightforward procedures before
issuing the subpoena to Gannett. The subpoena therefore is not authorized under federal
regulations, and we object to its service.

Moreover, as courts across the country have long and consistently recognized, the
First Amendment sharply restricts subpoenas like this one that compel publishers to disclose
the identities of their readers. See, e.g., In re Grand Jury Investigation of Possible Violation
of 18 U.S.C. § 1461 et seq., 706 F. Supp. 2d 11, 18 (D.D.C. 2009) (“Because the subpoena
seeks records of customer purchases of expressive materials, which are presumptively
protected by the First Amendment, the records are presumptively protected as well.”); In re
Grand Jury Subpoena (Amazon.com), 246 F.R.D. 570, 572 (W.D. Wis. 2007) (“This
presents a legitimate First Amendment concern. The subpoena is troubling because it
permits the government to peek into the reading habits of specific individuals without their
prior knowledge or permission.”); In re Grand Jury Subpoena to Kramerbooks &
Afterwords, Inc., 26 Med. L. Rptr. 1599, 1600 (D.D.C. Apr. 6, 1998) (“The Court finds that
the First Amendment is indeed implicated by the subpoenas to Kramerbooks and Barnes &
Noble. The First Amendment right to receive ideas ‘follows ineluctably from the sender’s
... ight to send them’ and is also ‘a necessary predicate to the recipient’s meaningful
exercise of his own rights of speech, press, and political freedom.’”’) (quoting Board of
Education v. Pico, 457 U.S. 853, 867 (1982)); Lubin v. Agora, Inc., 882 A.2d 833, 846 (Md.
2005) (“To the extent that the Commissioner’s subpoenas require Agora, a publisher, to
disclose the identities of those who subscribe to or purchase its materials, the subpoenas seek
information within the protective umbrella of the First Amendment.”); Tattered Cover v.
City of Thornton, 44 P.3d 1044, 1053 (Colo. 2002) (“[T]he First Amendment embraces the
individual’s right to purchase and read whatever books she wishes to, without fear that the
government will take steps to discover which books she buys, reads, or intends to read. A
governmental search warrant directed to a bookstore that authorizes seizure of records that
reflect a customer’s purchases necessarily intrudes into areas protected by this right.”).

We presume that your office was unaware of either the Attorney General’s
regulations or the First Amendment limits on demands for reader identification. Now that
we have brought this to your attention, please confirm to my office by return email
(tobinc@ballardspahr.com), by no later than the close of business on Tuesday, May 25,
2021, that the FBI has withdrawn the subpoena.
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 16 of 23

Special Agent Smith
May 22, 2021
Page 4

If you wish to discuss this matter by telephone, please call me at 202-661-2218.

Very truly yours,
BALLARD SPAHR LLP

( :
Charles D. Tobin

cc: Thomas Curley, Esq., Gannett Co., Inc.
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 17 of 23

_|

Exhibit D

 
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 18 of 23

In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc., No. 98-135 (NHJ) and 98-138 (NHJ), 1998 BL 139, 26
Med. L. Rptr. 1599 (D.D.C. Apr. 06, 1998), Court Opinion
Pagination

* BL

Majority Opinion >

U.S. District Court, District of Columbia

IN RE GRAND JURY SUBPOENA TO KRAMERBOOKS & AFTERWORDS INC.; IN RE GRAND JURY
SUBPOENA TO BARNES & NOBLE INC.

Misc. Action Nos. 98-135 (NHJ) and 98-138 (NHJ)

April 6, 1998

Motion by non-party bookstores and former White House intern seeking to quash subpoenas issued by office
of independent counsel.

Office of independent counsel ordered to submit ex parte filing describing its need for materials sought and
connection between information sought and grand jury investigation.

Johnson, J.:

Full Text of Opinion

The Independent Counsel has issued a subpoena to Kramerbooks & afterwords, Inc. ("Kramerbooks"), an
independent bookstore and cafe in Dupont Circle. The subpoena requests "all documents and things referring
or relating to any purchase by Monica Lewinsky" from November 1995 to the present, including but not limited
to certain purchases made by check. Both Kramerbooks and Monica Lewinsky have moved to quash the
subpoenas. Barnes & Noble, a national chain of bookstores, has received a similar subpoena directed to one
of its local stores, and has moved to quash that subpoena. ' Before the Court are also briefs filed by amici
curiae in support of the motions to quash: one from the American Civil Liberties Union and the American Civil
Liberties Union of the National Capital Area and another from the American Booksellers Foundation for Free
Expression et al.

© 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service

Bloomberg Law’ PAGE 1
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 19 of 23

In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc., No. 98-135 (NHJ) and 98-138 (NHJ), 1998 BL 139, 26
Med. L. Rptr. 1599 (D.D.C. Apr. 06, 1998), Court Opinion

The Office of Independent Counsel ("OIC") contends that the Supreme Court's decision in United States v. R.
Enterprises, 498 U.S. 292 (1991), governs the outcome of the motions to quash. In A. Enterprises, a federal
grand jury issued subpoenas to three companies its suspected of interstate transportation of obscene
materials. Id. at 294 . The subpoenas in that case sought corporate books and records as well as copies of
videotapes and the three companies moved to quash the subpoenas, arguing that the materials sought were
irrelevant to the grand jury's investigation and that the enforcement of the subpoenas was likely to infringe
upon their First Amendment rights. Id. at 294-95 .

The A. Enterprises Court decided that the movants' relevancy argument was unavailing because there existed
a "reasonable possibility that the category of materials the Government seeks will produce information relevant
to the general subject of the grand jury's investigation. Id. at 301 . The Court went on to state: "The Court of
Appeals determined that the subpoenas did not satisfy Rule 17(c) and thus did not pass on the First
Amendment issue. We express no view on this issue and leave it to be resolved by the Court of Appeals.” Id.
at 303 . Because it did not address the First Amendment question at issue here, R. Enterprises does not end
the Court's inquiry.

The Court finds that the First Amendment is indeed implicated by the subpoenas to Kramerbooks and Barnes
& Noble. The First Amendment right to receive ideas "follows ineluctably from the sender's ... right to send
them" and is also "a necessary predicate to the recipient's meaningful exercise of his own rights of speech,
press, and political freedom." Board of Education v. Pico, 457 U.S. 853 , 867 (1982); see also Kleindienst v.
Mandel, 408 U.S. 753 , 762 (1972) ("In a variety of contexts this Court has referred to a First Amendment ‘right
to receive information and [*2] ideas.'"); Griswold v. Connecticut 381 U.S. 479 , 482 ("The right of freedom of
speech and press includes not only the right to utter or to print, but the right to distribute, the right to receive,
the right to read...”).

It is apparent that the materials sought by the subpoenas would disclose specific titles of books purchased by
Ms. Lewinsky, whose First Amendment rights are at issue here. See Virginia v. American Booksellers
Association 484 U.S. 383 , 393 [ 14 Med.L.Rptr. 2145 ] (1988) (recognizing First Amendment rights of
bookbuyers). Kramerbooks and Barnes & Noble are also engaged in constitutionally protected expressive
activities. "The constitutional guarantee of freedom of the press embraces the circulation of books as well as
their publication." Bantam Books, Inc. v. Sullivan, 372 U.S. 58 , 65 n.6[ 1 Med.L.Rptr. 1116 ] (1963). Justice
Douglas emphasized the First Amendment implications of revealing an individual's book purchases: "A
requirement that a publisher disclose the identity of those who buy his books, pamphlets, or papers is indeed
the beginning of surveillance of the press ... Once the government can demand of a publisher the names of the
purchasers of his publications, the free press as we know it disappears ... the purchase of a book or pamphlet
today may result in a subpoena tomorrow." United States v. Rumely, 345 U.S. 41 , 57 (1953) (Douglas, J.,
concurring); see also Denver Area Educational Telecommunications Consortium Inc. v. FCC, 116 S.Ct. 2374 ,
2391 (1996) (finding that the requirement that viewers must affirmatively request certain programming "will
further restrict viewing by subscribers who fear for their reputations should the operator, advertently or
inadvertently, disclose the list of those who wish to watch the ‘patently offensive’ channel"); Lamont v.
Postmaster General, 381 U.S. 301 , 307 (1965) (finding unconstitutional the requirement that an addressee file
a written request with the post office to receive political propaganda because such a requirement "is almost
certain to have a deterrent effect").

© 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service

Bloomberg Law" il PAGE 2
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 20 of 23

In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc., No. 98-135 (NHJ) and 98-138 (NHJ), 1998 BL 139, 26
Med. L. Rptr. 1599 (D.D.C. Apr. 06, 1998), Court Opinion

[1] The bookstores and Ms. Lewinsky have persuasively alleged a chilling effect on their First Amendment
rights. Many customers have informed Kramerbooks personnel that they will no longer shop at the bookstore
because they believed Kramerbooks to have turned documents over to the OIC that reveal a patron's choice of
books. Kramer Decl. at J17. Sales at the bookstore have also declined, id. at 418, and the store was picketed
by a group of librarians. Kramerbooks' Mot. to Quash at Exh. 2. Barnes & Nobles states that it believes the
compelled disclosure of this information will chill its First Amendment right to distribute reading material and its
customers’ First Amendment right to have access to such material. Rosen Decl. at 48. Ms. Lewinsky alleges
that her right to purchase books has been chilled for fear of intrusion and embarrassment. Lewinsky's Mot. to
Quash at p. 6.

The Supreme Court has never explicitly defined the standard under which a grand jury subpoena that
implicates the First Amendment must be examined, though it has noted, "We do not expect that courts will
forget that grand juries must operate within the limits of the First Amendment ." Branzburg v. Hayes, 408 U.S.
665 , 710[ 1 Med.L.Rptr. 2617 ] (1972). In Branzburg, the Supreme Court ruled that there was no "reporter's
privilege" and that reporters were obliged to respond to grand jury subpoenas and to answer questions
relevant to an investigation into the commission of crime just as any citizen would. The Court found [*3] that
the First Amendment did not apply to prevent the testimony; "neither the First Amendment nor any other
constitutional provision protects the average citizen from disclosing to a grand jury information that he has
received in confidence.” Id. at 682 . The Court stated that, "[i]f the test is that the government ‘convincingly
show a substantial relation between the information sought and a subject of overriding and compelling state
interest,’ " then that test was met in that case. Id. at 700-01 (citation omitted).

That test has been adopted by the courts of appeal facing the question of a grand jury subpoena implicating
the First Amendment . First, the government must demonstrate a compelling interest in the information sought
or a compelling need for the information sought. In re Grand Jury Subponea Duces Tecum, 78 F.3d 1307 ,
1312 (8th Cir.) (holding that "a grand jury subpoena will be enforced despite a First Amendment challenge if
the government can demonstrate a compelling interest in ... the information sought"), cert. denied 117 S.Ct.
432 (1996); In re Grand Jury Proceedings, 776 F.2d 1099 , 1102-03 (2d Cir. 1985) (holding that state interests
must be "compelling” and able to survive "exacting scrutiny" as to whether they are "sufficiently important to
outweight the possibility of infringement" of the First Amendment by a grand jury subpoena); /n re Grand
Subpoena, 701 F.2d 115 , 119 (10th Cur, 1983) (holding that, if the district court determines that enforcement
of a subpoena would chill associational rights, the government "must show a compelling need to obtain
documents identifying petitioners’ members"); Bursey v. United States, 466 F.2d 1059 , 1083 (9th Cir. 1972) (
holding in the grand jury subpoena context that "[w]hen governmental activity collides with First Amendment
rights, the Government has the burden of establishing that its interest are legitimate and compelling and that
the incidental infringement upon First Amendment rights is no greater than is essential to vindicate its
subordinating interests"), overruled in part on other grounds, In re Grand Jury Proceedings, 863 F.2d 667 , 670
(9th Cir. 1988).

Second, the government must also show a sufficient connection between the information sought and the grand
jury investigation where there is a First Amendment challenge to a grand jury subpoena. /n re Grand Jury

Subpoena Duces Tecum, 78 F.3d at 1312 (holding that "a grand jury subpoena will be enforced despite a First
Amendment challenge if the government can demonstrate ... a sufficient nexus between the information sought

© 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service

Bloomberg Law’ II PAGE 3
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 21 of 23

In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc., No. 98-135 (NHJ) and 98-138 (NHJ), 1998 BL 139, 26
Med. L. Roptr. 1599 (D.D.C. Apr. 06, 1998), Court Opinion

and the subject matter of its investigation"); In re Grand Jury Proceedings, 776 F.2d at 1103 (holding that there
must be a "substantial relation" between the governmental interest and the information required to be
disclosed.)

The Court finds, then, that it must determine whether the Office of Independent Counsel has a compelling need
for the materials it seeks and whether there is a sufficient connection between that information and the grand
jury's investigation. Because the OIC did not have an opportunity at the public hearing on this matter to make
such a submission, the Court will order that it do so at this time.

Accordingly it is this 6th day of April 1998,

ORDERED that the Office of Independent Counsel submit to the Court ex parte a filing describing [*4] its need
for the materials sought by the subpoenas to Kramerbooks and Barnes & Noble and the connection between
the information sought and the grand jury investigation, no later than Thursday, April 9, 1998, at 5:00 p.m.

ORDER

Before the Court are two motions of amici curiae. The Court has previously granted the motion of American
Booksellers Foundation for Free Expression et a/ ("American Booksellers move to file their amicus brief on the
public record. Also pending is the motion of the American Civil Liberties Union and the American Civil Liberties
Union of the National Capital Area for leave to file a memorandum of law as amici curiae in support of
Kramerbooks' motion to quash a grand jury subpoena.

Upon consideration of these motions, it is this 6th day of April 1998.

ORDERED that the motion of the American Booksellers Foundation for Free Expression et a/ for leave to file
their amici curiae brief on the public record be, and hereby is, granted; it is further

ORDERED that the motion of the American Civil Liberties Union and the American Civil Liberties Union of the
National Capital Arca for Icave to file a memorandum of law as amici curiae in support of Kramerbooks' motion
to quash a grand jury subpoena, be, and hereby is, granted; it is further

ORDERED that the motions of amici curiae American Booksellers Foundation for Free Expression ef a/, and
the American Civil Liberties Union and the American Civil Liberties Union of the National Capital Area in
support of the motion of Kramerbooks to quash a grand jury subpoena be, and hereby are, unsealed.

fn 4

The Court finds that Kramerbooks and Barnes & Noble have standing to challenge the subpoena. See
Virginia v. American Booksellers Associations, 484 U.S. 383 , 392-93 [ 14 Med.L.Rptr. 2145 ] (1988).

© 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service

Bloom berg Law’ II PAGE 4
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 22 of 23

In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc., No. 98-135 (NHJ) and 98-138 (NHJ), 1998 BL 139, 26
Med. L. Rptr. 1599 (D.D.C. Apr. 06, 1998), Court Opinion

Case Analysis ( 2 cases )

Case Analysis Summary

 

 

 

Positive 2

Distinguished 0
Caution 0

0 Superseded 0

= Negative 0
Total 2

1. i Cited in

2. m2"2 Discussed in

Bloomberg Law’

Amazon.com, LLC v. Lay. 758 F. Supp. 2d 1154, 2010 ILRC
2863, 30 ILRD 700 (W.D. Wash. 2010)

Tattered Cover, Inc. v. City of Thornton, 44 P.8d 1044, 30
Med. L. Rotr. 1656 (Colo. 2002)

© 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
I/ PAGE 5
Case 1:21-mc-00064-JEB Document 1-1 Filed 05/28/21 Page 23 of 23

In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc., No. 98-135 (NHJ) and 98-138 (NHJ), 1998 BL 139, 26
Med. L. Rptr. 1599 (D.D.C. Apr. 06, 1998), Court Opinion

Direct History

Direct History Summary

Caution

= Negative

Total

 

 

1. In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc., No. 98-135 (NHJ) and 98-138 (NHJ), 1998
BL 139. 26 Med. L. Rotr. 1599 (D.D.C. Apr. 06. 1998)

© 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service

Bloomberg Law’ I PAGE 6
